Citation Nr: 1526359	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a subarachnoid hemorrhage of the brain, claimed as stroke.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had recognized guerilla service and Regular Philippine Army service from March 1944 to May 1945.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has stated that he was in receipt of Social Security disability benefits.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits. 38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

The Veteran asserts that he participated in several military movements during WWII.  The National Personnel Records Center (NPRC) has certified the appellant's service several times.

Nevertheless, in Tagupa v. McDonald, 27 Vet. App. 95 (2014) the U.S. Court of Appeals for Veterans Claims (Court) addressed the question of whether a request to the NPRC satisfies VA's duty under 38 C.F.R. § 3.203(c) to request verification from a "service department" when a claimant has not submitted the requisite documentation to establish that he is a veteran for VA benefits purposes.  The Court held that in the absence of a statutorily delegated duty, the plain meaning of § 3.203(c) requires verification of service from the relevant service department.  The Court vacated the Board's decision in Tagupa and remanded the appeal for VA to seek verification of service from the Department of the Army. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete SSA records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the information provided by the Veteran regarding his military service to the appropriate service department and request verification of whether the Veteran acted in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.

3.  Then, if the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






